Citation Nr: 0122045	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  99-18 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for urinary condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating action 
of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


FINDING OF FACT

The preponderance of the evidence indicates that the 
veteran's current urinary condition was not incurred in or 
aggravated by service. 


CONCLUSION OF LAW

A urinary condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2000); 66 Fed.Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims that his urinary condition is related to 
his military service.  He contends that he has to urinate 
often, that he has difficulty controlling his bladder and 
that he experiences a burning sensation when urinating.  

Service medical records (SMRs) from January 1943 to October 
1945 reveal that the veteran received treatment for his left 
varicocele condition.  By rating decision of September 1958 
the veteran was granted service connection for a left 
varicocele.

In a hospital report from Bradford Community Hospital dated 
February 1980, and in conjunction with treatment for a left 
hydrocelectomy and cystoscopy, the veteran reported some mild 
symptoms of lower outlet obstruction consisting of frequency, 
urgency and an occasional nocturnal incontinence.  His final 
diagnosis was left hydrocele and benign prostatic 
hypertrophy.

Following recurrence of the right hydrocele in September 1995 
the veteran reported increased urinary frequency and nocturia 
4-5 times nightly.  He denied any dysuria or hematuria.  
Examination revealed a large right hydrocele and a large left 
inguinale hernia.  Digital rectal examination revealed a 2+ 
prostate which was firm and not nodular or tender.  The 
veteran was assessed with benign prostatic hypertrophy by 
history, long standing right hydrocele and left inguinal 
hernia.  He was encouraged to have a prostatic specific 
antigen study performed, and to have the hydrocele and left 
inguinal hernia repaired.  

In August 1997 the veteran complained of some increased 
urinary frequency and nocturia 4-5 times nightly.  He had an 
elevated PSA level in the past.  A urology consultation was 
encouraged but the veteran did not follow through in this 
regard.  The veteran was assessed with elevated PSA with 
increased urinary frequency and urge.  

In connection with his claim, the veteran was afforded a VA 
examination in December 1997.  The examiner was specifically 
asked to comment upon  the etiology of the complained of 
urinary condition.  The veteran complained of frequent 
urination during the day and at night over the prior five 
years.  He reported receiving treatment from a private 
physician who opined that his bladder problems were due to 
his age.  Upon examination, the examiner noted the absence of 
the left testicle.  There was no evidence of a varicocele.  A 
large hydrocele was noted on the right.  Rectal examination 
revealed an extremely large, smooth, firm prostate gland.  
The veteran was diagnosed with severe, benign prostatic 
hypertrophy, absence of the left testicle with no varicocele, 
large hydrocele on the right, no evidence of hernia, and 
bladder incontinence due to benign prostatic hypertrophy.  

In answer to the question regarding the etiology of the 
veteran's urinary condition, the examiner's noted that the 
veteran did not have a left varicocele at that time, nor did 
he have a left testicle.  The bladder control problems were 
judged to be due to extremely large, benign prostatic 
hypertrophy.  

The examiner recommended that the veteran consult with a 
Urologist as soon as possible for something to be done 
regarding the extremely large prostate gland.  The examiner 
recommended surgery on the right hydrocele.  

In November 1999, the veteran was afforded an RO hearing in 
connection with his claim.  The veteran described an incident 
in service where he incurred a groin injury while cleaning a 
furnace room.  It was further his contention that his urinary 
problems may have been caused by riding over cobblestone 
streets in Europe during World War II.  The veteran's wife 
testified that he had experienced urinary problems for about 
4-5 years.  

At a six month prostate check-up of June 2000 the veteran 
showed improvement with his urinary symptoms.  Nighttime 
voiding frequency was 1-2 times, although occasionally he 
experienced severe frequency of 10-12 times.  Daytime 
frequency was reported as once every 1 to 2 hours.  The 
appellant reported some urgency, frequent leakage, and 
needing a pad during the night because of leakage.  He also 
reported left scrotal pain.  The physician noted that the 
prostate was probably producing some degree of bladder neck 
obstruction, and medication was prescribed.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), eliminated the concept of a 
well-grounded claim and significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA were published in the 
Federal Register in August 2001.  66 Fed.Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained post-service 
treatment records.  By letter of October 1997 the RO 
requested medical records that had been identified by the 
veteran.  The veteran was afforded an examination for VA 
compensation purposes in December 1997 in connection with his 
claim.  The veteran has not identified any additional 
evidence in support of his claim.  Finally, the veteran was 
afforded an RO hearing in November 1999.  Thus, the Board 
finds that the duty to assist the veteran has been satisfied.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

There is no evidence in the veteran's SMRs that a urinary 
condition existed prior to service, was aggravated by service 
or was incurred while in service.  Further, there is no 
reference in the SMRs of any incidental injury occurring 
while the veteran was cleaning a furnace or from an injury 
caused from European road conditions.  There is, however, a 
treatment record for a left varicocele disability.  There is 
further evidence of record that the veteran currently has a 
urinary condition, and a VA examination in 1997 found the 
appellant suffered from severe benign prostatic hypertrophy.  
It was the examiner's opinion, however, that the veteran's 
urinary problems were due to his enlarged prostate.  Further, 
the examiner specifically rejected the argument that the 
veteran's urinary condition is due to his left varicocele, 
finding no current evidence of left varicocele or a left 
testicle.  The examiner did not link any current urinary 
disorder to service.

The Board finds the medical examiner's opinion persuasive and 
as such finds that the weight of the evidence is against the 
veteran's claim for service connection.  Therefore, the claim 
must be denied.

In reaching this decision the Board acknowledges the 
appellant's sincerely held belief that his urinary disorder 
is related to service.  The veteran, however, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion linking any current urinary disorder to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the only 
competent evidence of record addressing the etiology of the 
appellant's disorder is against the claim, the benefit sought 
on appeal must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for urinary condition is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

